Citation Nr: 1539602	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-46 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

It has been certified that the Veteran had active duty service from May 2004 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  Jurisdiction has been transferred to the RO in San Diego, California.    

In his substantive appeal, the Veteran requested a Board hearing.  He withdrew his hearing request in March 2015.  


FINDING OF FACT

The Veteran has had a continuity of symptomatology for back pain since service and a clinical imaging report of the lumbar spine confirms that he had degenerative disc disease of the lumbosacral spine shortly after service discharge.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbosacral spine are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The present adjudication results in a full grant of the benefit sought and discussion of VCAA compliance is not necessary. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran reports that his low back pain started in service.  He believes it began when he lifted a heavy tire.  He endorsed having low back pain at separation and filed a VA compensation claim for low back disability prior to service discharge.  A March 2008 magnetic resonance imaging (MRI) study reflects that he had mild degenerative disc disease of the lumbar spine.  The positive findings less than a year following service on his first post service MRI, combined with inservice complaints of back pain that continued after service is highly probative evidence.  Resolving all doubt in the Veteran's favor, service connection for degenerative disc disease of the lumbosacral spine is granted.  


ORDER

Service connection for degenerative disc disease of the lumbosacral spine is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


